DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of amendments/arguments filed on 09/15/2022.
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curran et al. (US 2020/0242229) as modified by Joyce et al. (US 2014/0012635), and further in view of Wald (US 2003/0094489).
Re Claims 1, 12 and 20: Curran et al. {hereinafter referred as “Curran”} teaches system and method for biometric electronic voting, which includes generating, by a token generator of the system {herein a PIN is generated that is unique to a voter and wherein the PIN involves multiple factor authentication and portable secure tokenization of voter's identity}, a number of tokens, wherein every token unambiguously identify actions of a user during an electronic voting (¶ 57-63+); when the user is identified and authenticated successfully, enabling the user to select a token from the number of tokens (¶ 62+); activating, by a ballot activator of the system {herein once successfully validated a digital ballot 104 is activated}, a ballot for the user, wherein activating includes generating the ballot, unambiguously relating the token selected by the user to the ballot, and enabling the user to access the ballot (¶ 57-58+); and counting, by a ballot counter of the system, the ballot filled out by the user (¶ 58+).
Curran fails to specifically teaches a number of tokens, wherein every token unambiguously identify actions of a user during an electronic voting, and wherein the number of tokens is at least two and exceeds a number of total users.
Joyce et al. teaches auditing election results, wherein every token unambiguously identify actions of a user during an electronic voting, and wherein the number of tokens is at least two and exceeds a number of total users (¶ 38-40+).
In view of Joyce et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Curran that the number of tokens is at least two and exceeds a number of total users so as to provide additional means of authenticating and/or validating a user/voter by using multiple tokens/key to identify a user during the electronic voting transaction.
Curran as modified by Joyce et al. fails to specifically teach determining voting parameters available for the user, the voting parameters including at least one of: parameters for indicating which votes the user is able to participate in using the token, and a length of time allotted for casting the vote.
Wald teaches voting system and method, which includes determining voting parameters available for the user, the voting parameters including at least one of: parameters for indicating which votes the user is able to participate in using the token, and a length of time allotted for casting the vote (¶ 36+, 52-63+).
In view of Wald’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Curran voting parameters available for the user, the voting parameters including at least one of: parameters for indicating which votes the user is able to participate in using the token, and a length of time allotted for casting the vote so as to provide sets of criteria for monitoring voting using specific tokenized elements within a software in an electronic voting system.
Re Claims 3 and 14: Curran as modified by Joyce et al. teaches system and method, further comprising: generating a record {herein the voting enumeration 112} of the counted ballot in the electronic voting system (¶ 58+).
Re Claims 4 and 15: Curran as modified by Joyce et al. teaches system and method, wherein the actions of the user comprise at least one of: an action for sending a request to receive information about the voting in which the user intends to participate; an action for sending a request to receive a ballot for filing out; an action for filling out a ballot; an action for sending a request to count the ballot after being filled out; an action for confirmation of the ballot as being correctly filled out; and an action for recalling the ballot (¶ 54+).
Re Claims 7 and 18: Curran as modified by Joyce et al. teaches system and method, wherein the activation of the ballot is performed based on the user presenting the token selected by the user to the ballot activator (¶ 57+).
Re Claims 8 and 19: Curran as modified by Joyce et al. teaches system and method, wherein the voting parameters a list of voting options from which the user is to select a candidate; and a length of time allotted for casting the vote (¶ 52-54+).
Re Claim 9: Curran as modified by Joyce et al. teaches system and method, wherein the voting parameters are determined based on voting information which include at least: information encrypted in the token; and information saved in the electronic voting system and is related to the token (¶ 62-63+).
Re Claim 10: Curran as modified by Joyce et al. teaches system and method, wherein the user is able to access the activated ballot {herein voter 101 begins by accessing PIN 102 where the validation process begins with multi-factor biometric registration 103 and once successfully validated a digital ballot is activated} based on the user presenting the selected token to an access device (¶ 58+).
Claim(s) 5-6 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curran et al. (US 2020/0242229) as modified by Joyce et al. (US 2014/0012635) in view of Wald (US 2003/0094489) as applied to claim 1 above, and further in view of Haas et al. (US 2009/0160174).
The teachings of Curran have been discussed above.
Curran fails to specifically teach the token is designed only for onetime use in the electronic voting system, and the token comprises at least one of: a OR code; a barcode; a key character sequence; and an RFID tag.
Has et al. teaches secure vote by mail system and method, wherein the token is designed only for onetime use {herein the secret vote code is a one-time code valid only for a single particular election} in the electronic voting system (¶ 27+), and the token comprises at least one of: a OR code; a barcode {herein VIN 170 is provided in the form of a two-dimensional barcode}; a key character sequence; and an RFID tag (see fig.# 6; ¶ 30+).
In view of Haas et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Curran that the token is designed only for onetime use in the electronic voting system, and the token comprises at least one of: a OR code; a barcode; a key character sequence; and an RFID tag so as to ensure that the code is only used for a single voting operation and reinforce the authenticity of the code/token by encrypting said one-time in a barcode.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chaum (US 2001/0034640) teaches physical and digital secret ballot systems.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWYN LABAZE/Primary Examiner, Art Unit 2887